DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claims 1 and 14 recite “a body, a body made from polymer.” However, this limitation appears to include a typographical error. For the purposes of examination, this limitation will be interpreted as “a body made from polymer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite “a body, a body is made from polymer, the polymer includes first polymer and second polymer, each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive.” However, it is unclear how a body can be “made from a polymer” and “the polymer includes first polymer and second polymer.” Specifically, it is unclear whether the body should be made of a single polymer that is a mixture of two polymers, or if the body should be made of two 
Claims 1 and 14 further recite that “the filler is located inside the body, the outsides of the filler are the second polymer.” However, it is unclear how “the outsides of the filler are the second polymer” when the body “includes first polymer and second polymer.” Specifically, it is unclear if this limitation is requiring that one of the two polymers be formed on an outside of the filler, if both polymers should be formed in such a region, etc.
Additionally, claims 1 and 14 recite “first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the groove structures, the first fusion portion is a region formed by fusing the first polymer and the second polymer at a first preset ratio.” However, it is unclear how first fusion portions can be “fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structure,” as it is unclear whether the claim is requiring a specific structure be formed, or if the claim is requiring that a polymer forming focusing structures and a polymer forming pattern structures be fused. As such, it is unclear what structure is required to satisfy the “first fusion portions” as it is unclear if any two structures formed integrally together would necessarily have a “fusion portion,” or if some specific structure is required to be a “fusion portion.”
Moreover, it is unclear how portions can be “fused to formed by extruding…” Specifically, it is unclear whether the claim is requiring the structure be formed by fusing or formed by extruding, and it is unclear if such a structure can be “fused by extrusion.” As such, it is unclear what structure is actually required by the claims.
Additionally, there is insufficient antecedent basis for “the first polymer forming the focusing structures and the second polymer forming the groove structures.” Specifically, the claim merely 
Claims 2, 9, and 12-13 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Pub No. CN 101767511 A) in view of Bi et al. (U.S. Patent No. 7,866,559; hereinafter – “Bi”). All citations to Zhu are directed toward the English machine translation of the Chinese document.
Regarding claim 1, Zhu teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (1), a body made from polymer (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2…the base layer 2 is a colorless or colored medium layer that is at least partially transparent. It can be a single transparent dielectric film, such as PET film, PVC film, etc…”), the polymer includes first polymer and second polymer, each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the 
focusing structures (3) and pattern structures (4) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
the pattern structures are groove structures (4) (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
the pattern structures are formed inside the body, the outsides of the pattern structures are the second polymer (See e.g. Figs. 4-5; Pages 4-5);
first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the 
cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the range, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer. Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer r, wherein first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two 
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 4-5; Pages 4-5).
Regarding claim 9, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second surface being opposite to each other (See e.g. Figs. 4-5; Pages 4-5: “the harmonic diffraction microlens array 3 and the microtext array 4 are respectively located on two opposite surfaces of the base layer 2”).
Regarding claim 12, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures comprise one or more microlenses, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “The harmonic diffractive microlens array 3 is composed of a plurality of harmonic diffractive microlenses arranged periodically”).
Regarding claim 13, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the cover structures include first and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 4-5; Page 8).
Regarding claim 14, Zhu teaches an imaging device, characterized in that it comprises:

focusing structures (3) and pattern structures (4), the focusing structures and pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2”);
the pattern structures are groove structures (4) (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
the pattern structures are formed inside the body, the outsides of the pattern structures are the polymer formed the body (See e.g. Figs. 4-5; Pages 4-5);
first fusion portions are fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the 
cover structures (8) covering exterior surfaces of at least part of the focusing structures, the cover structures include first surface and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”), wherein materials of the cover structures and materials of the focusing structures are different and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05; and the cover structures include a surface close to the focusing structures and a surface away from the focusing structures (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”); and
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of the cover structures, wherein the carrying structure is a solid in a transparent state (Page 8: “an adhesive layer may be coated on one or both surfaces of the security element 1 so as to be able to adhere to the protected object”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the range, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer. Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer r, wherein first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi explicitly teaches methods of bonding including coextrusion and fusion bonding of miscible polymers that necessarily results in the claimed ratio at the fusion boundary).
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1-2, 9, and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Springmann (PCT Pub No. WO 2013/139749 A1) and Bi. All citations to Zhu are directed toward the English machine translation of the Chinese document and all citations to Springmann are directed toward the English machine translation of the PCT document, each provided as a reference.
Regarding claim 1, Zhu teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (1), a body made from polymer (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2…the base layer 2 is a colorless or colored medium layer that is at least partially transparent. It can be a single transparent dielectric film, such as PET film, PVC film, etc…”), the polymer includes first polymer and second polymer, each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
focusing structures (3) and pattern structures (4) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
the pattern structures are groove structures (4) (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);

first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);
cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”).
Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer.

Springmann teaches these groove structures filled with a filler of a different refractive index from the polymer in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection” (P. 3, L. 101-104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with a filler of a different refractive index from the polymer as in Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Additionally, Springmann further teaches that the polymer forming the body includes first polymer forming the focusing structures and second polymer forming the pattern structures, each of the first polymer and the second polymer is a single polymer which do not react with each other, the first 
Springmann teaches these different polymers in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection” (P. 3, L. 101-104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with the different polymers of Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, 
Bi teaches these fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 4-5; Pages 4-5).
Regarding claim 9, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second surface being opposite to each other (See e.g. Figs. 4-5; Pages 4-5: “the harmonic diffraction microlens array 3 and the microtext array 4 are respectively located on two opposite surfaces of the base layer 2”).
Regarding claim 12, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures comprise one or more microlenses, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “The harmonic diffractive microlens array 3 is composed of a plurality of harmonic diffractive microlenses arranged periodically”).
Regarding claim 13, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.

Regarding claim 14, Zhu teaches an imaging device, characterized in that it comprises:
an imaging film (1) comprising a body (1), a body made from polymer (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2…the base layer 2 is a colorless or colored medium layer that is at least partially transparent. It can be a single transparent dielectric film, such as PET film, PVC film, etc…”), the polymer includes first polymer and second polymer, each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
focusing structures (3) and pattern structures (4), the focusing structures and pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2”);
the pattern structures are groove structures (4) (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
the pattern structures are formed inside the body, the outsides of the pattern structures are the polymer formed the body (See e.g. Figs. 4-5; Pages 4-5);
first fusion portions are fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);
cover structures (8) covering exterior surfaces of at least part of the focusing structures, the cover structures include first surface and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”), wherein materials of the cover structures and materials of the focusing structures are different and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05; and the cover structures include a surface close to the focusing structures and a surface away from the focusing structures (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”); and
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of the cover structures, wherein the carrying structure is a solid in a transparent state (Page 8: “an adhesive layer may be coated on one or both surfaces of the security element 1 so as to be able to adhere to the protected object”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer.
However, Springmann teaches a security composite body (100) made from a polymer, focusing structures (75) and pattern structures (5) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image, the pattern structures are groove structures (5) filled with a filler (11), the filler is a material having a refractive index to light 
Springmann teaches these groove structures filled with a filler of a different refractive index from the polymer in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection” (P. 3, L. 101-104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with a filler of a different refractive index from the polymer as in Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Additionally, Springmann further teaches that the polymer forming the body includes first polymer forming the focusing structures and second polymer forming the pattern structures, each of the first polymer and the second polymer is a single polymer which do not react with each other, the first fusion portions is a region formed by fusing the two polymers at a preset ratio (See e.g. Figs. 1f and 3f; Pages 15-17, 19-21, and 23, e.g. Page 16, L. 637-643: “The relief structure 5 is then filled with a second plastic material 11, so that this forms a counter-structure 15 adapted to the relief structure 5… Substrate layer 1 is made, has a different refractive index rii than the second plastic material 11.”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with the different polymers of Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, wherein the pattern structures (108a-c) are groove structures filled with a filler different from the second polymer, wherein first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in 
Bi teaches these fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1-2, 4-10, and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (U.S. Patent No. 5,359,454; hereinafter – “Steenblik”) in view of Zhu and Bi. All citations to Zhu are directed toward the English machine translation of the Chinese document.
Regarding claim 1, Steenblik teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (60), the body is made from polymer (See e.g. Figs. 5, 9, and 11; C. 8, L. 1-57; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24), the polymer includes first polymer (65, 465, 565) and second polymer (66, 466, 566), each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
focusing structures (35, 431, 531) and pattern structures (32, 432, 532) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
the pattern structures are groove structures filled with a filler (67, 434, 466, 567) the filler is a material having a refractive index to light different from that of the polymer (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
the filler is located inside the body, the outsides of the filler are the second polymer (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
fusion portions are fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);

wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 9 and 11; C. 10, L. 9-54 – Steenblik teaches using a low refractive index layer with a refractive index of 1.34, 1.35, 1.42, or 1.43, and a high refractive index layer of 1.55 or 1.6. Thus, the difference is greater than or equal to 0.05).
Although Steenblik does not teach the cover structures in each and every embodiment, Steenblik further teaches that these cover structures “to make the surface of the light control material smooth, thereby making the device more amenable for printing” (C. 10, L. 27-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify any of the embodiments of Steenblik to have the cover structures in order “to make the surface of the light control material smooth, thereby making the device more amenable for printing,” as explicitly taught by Steenblik.
Steenblik fails to explicitly disclose that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns.
However, Zhu teaches an optical anti-counterfeiting element having a body with focusing structures and pattern structures wherein a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the micro-optical imaging film of Steenblik such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns as taught by Zhu “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, although the structure of Steenblik meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Steenblik fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two 
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, wherein the pattern structures (108a-c) are groove structures filled with a filler different from the second polymer, wherein first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi explicitly teaches methods of bonding including coextrusion and fusion bonding of miscible polymers that necessarily results in the claimed ratio at the fusion boundary).
Bi teaches these fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Steenblik with the fusion portions formed by fusing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 9, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second surface being opposite to each other (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 12, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.

Regarding claim 13, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the cover structures include first and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 14, Steenblik teaches an imaging device, wherein it comprises:
an imaging film comprising a body (60), the body is made from polymer (See e.g. Figs. 5, 9, and 11; C. 8, L. 1-57; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24), the polymer includes first polymer (65, 465, 565) and second polymer (66, 466, 566), each of the first polymer and the second polymer is a light-curing adhesive or a heat-curing adhesive (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
focusing structures (35, 431, 531) and pattern structures (32, 432, 532) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
the pattern structures are groove structures filled with a filler (67, 434, 466, 567) the filler is a material having a refractive index to light different from that of the polymer (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
the filler is located inside the body, the outsides of the filler are the polymer that formed the body (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
first fusion portions are fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the 
cover structures (471, 570) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 9 and 11; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24), the cover structures include first surface and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24), wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 9 and 11; C. 10, L. 9-54 – Steenblik teaches using a low refractive index layer with a refractive index of 1.34, 1.35, 1.42, or 1.43, and a high refractive index layer of 1.55 or 1.6. Thus, the difference is greater than or equal to 0.05),
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of cover structures, wherein the carrying structure is a solid in a transparent state (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54: “The low refractive index layer 471 may also be used as an adhesive between the high refractive index lenses 431 and a polymer film having better printing characteristics”; C. 10, L. 67 – C. 11, L. 24).
Although Steenblik does not teach the cover structures in each and every embodiment, Steenblik further teaches that these cover structures “to make the surface of the light control material smooth, thereby making the device more amenable for printing” (C. 10, L. 27-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify any of the embodiments of Steenblik to have the cover structures in order “to make the surface of the 
Steenblik fails to explicitly disclose that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns.
However, Zhu teaches an optical anti-counterfeiting element having a body with focusing structures and pattern structures wherein a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);
Specifically, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the micro-optical imaging film of Steenblik such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns as taught by Zhu “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portions are fused to formed by extruding the first polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, although the structure of Steenblik meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Steenblik fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (102) and a second polymer (102), each of the polymers being a light-curing adhesive or a heat-curing adhesive, focusing structures and pattern structures formed on the body, wherein the pattern structures (108a-c) are groove structures filled with a filler different from the second polymer, wherein first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi 
Bi teaches these fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Steenblik with the fusion portions formed by fusing two polymers at a preset ratio of Bi in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments

Applicant argues that the amendments overcome the objections as “a body is made from polymer” has been amended as “a body made from polymer.” However, the claims still recite “a body, a body made from polymer” which appears grammatically incorrect as “a body” is repeated.
Applicant's arguments, see pages 6-7, filed 03/08/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that the amendments have overcome the 35 U.S.C. 112(b) rejections in light of the specification. However, Examiner respectfully disagrees and notes that various instances of the first and second polymer, and the fusion portions, remain indefinite, as detailed above. As such, the 35 U.S.C. 112(b) rejections are maintained.
Applicant’s arguments, see pages 7-11, filed 03/08/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Bi, as necessitated by Applicant’s amendments and detailed above.
Moreover, in response to Applicant’s argument that Zhu “does not disclose the ‘first fusion portions,” Examiner respectfully notes that the claimed limitation of the “fusion portions” is indefinite as it is unclear what constitutes a fusion portion and what structure is required. Nevertheless, Examiner maintains that Zhu explicitly teaches on Pages 4-5 that (emphasis added) “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…” Thus, Zhu clearly teaches a structure reading on the broadest reasonable interpretation of the claimed 
Additionally, Applicant argues that “Springmann discloses that using the same polymer to manufacture the safety composite…” However, Examiner respectfully disagrees and notes that Springmann explicitly teaches the use of two polymers in Page 16, L. 637-643 (“The relief structure 5 is then filled with a second plastic material 11, so that this forms a counter-structure 15 adapted to the relief structure 5… Substrate layer 1 is made, has a different refractive index rii than the second plastic material 11.”).
Nevertheless, Examiner submits reference Bi, which teaches two layers of different polymers that are fused together to form the required fusion portions, and, as such, the claimed limitations would have been obvious to one having ordinary skill in the art at the time the invention was filed as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896